Citation Nr: 0410361	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  98-06 702	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES
1.  Entitlement to service connection for a bilateral hip 
disorder, as due to service-connected bilateral foot disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, as due to service-connected bilateral foot disorder.

3.  Entitlement to an increased rating for right foot hallux varus 
with digit contraction, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for left foot hallux 
abducto-valgus with digit contraction, currently evaluated as 20 
percent disabling. 

5.  Entitlement to an extraschedular evaluation for right foot 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) (2003).

6.  Entitlement to an extraschedular evaluation for left foot 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) (2003).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from February 1953 to March 1956.  
This case originally comes from the Department of Veterans Affairs 
(VA) Regional Office in Togus, Maine (RO).

A January 2003 decision of the Board of Veterans' Appeals (Board) 
denied entitlement to secondary service connection for bilateral 
hip and knee disorders and granted separate increased ratings of 
20 percent for service-connected bilateral foot disorder.  The 
veteran appealed the denials of service connection and the failure 
to assign increased ratings higher than 20 percent for bilateral 
foot disability to the United States Court of Appeals for Veterans 
Claims (Court).  The January 2003 Board decision to deny service 
connection for bilateral hip and knee disorders and to deny 
separate increased evaluations in excess of 20 percent for 
bilateral foot disability was vacated and remanded by the Court in 
October 2003, based on the Court's grant of an October 2003 Joint 
Motion to Partially Vacate and Remand (Joint Motion).  

A letter was sent to the veteran's attorney on December 16, 2003 
in which she was given 90 days from the date of the letter to 
submit additional argument or evidence in support of her appeal 
prior to the Board's readjudication.  A letter was received on 
behalf of the veteran on March 17, 2004 in support of the claim.  

The issues of entitlement to extraschedular evaluations for 
bilateral foot disability under the provisions of 38 C.F.R. § 
3.321(b)(1) are being remanded below to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran has a 
chronic bilateral hip disability.

2.  A chronic bilateral knee disorder, chondromalacia patella, was 
first manifested many years post service, and the competent 
medical evidence does not link it to the veteran's service-
connected bilateral foot disorder.

3.  The veteran's right foot disability is manifested by pain and 
loss of stability on ambulation, decreased ability to walk 
correctly and to stand for prolonged periods, weakened movement, 
excess fatigability, and no remaining function of the great toe 
during gait.

4.  The veteran's left foot disability is manifested by pain and 
loss of stability on ambulation, decreased ability to walk 
correctly and to stand for prolonged periods, weakened movement, 
excess fatigability, and only half the normal range of foot motion 
due to joint degeneration.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for a bilateral 
hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).

2.  The criteria for secondary service connection for a bilateral 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).

3.  The criteria for an evaluation in excess of 20 percent for 
right foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 
5284 (2003).

4.  The criteria for an evaluation in excess of 20 percent for 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 
5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As has been described in the Introduction above, this case is 
currently before the Board pursuant to the Court's October 2003 
Order.  The veteran was subsequently given the opportunity to 
submit additional evidence and argument in support of her claims, 
and additional evidence and argument were received.  It was 
contended on behalf of the veteran in March 2004 that the opinions 
of Drs. Chase and Juris are sufficient to warranted service 
connect for the disabilities at issue and that the medical 
findings of "severe" hallux valgus warranted increased evaluations 
for the veteran's service-connected bilateral foot disability.

The Board initially wishes to make it clear that it is aware of 
the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991) to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement of 38 
U.S.C.A. § 7104(d)(1) (West 2002).  A remand is meant to entail a 
critical examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in mind.  

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA have 
been satisfied with respect to the issues decided herein.  

In April 2002, the RO sent the veteran a letter, with a copy to 
her representative, in which she was informed of the requirements 
needed to establish service connection and an increased rating.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical evidence was 
received from the veteran.  There is no indication in the record 
that additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this record, 
the Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board notes that 
there are several examination reports on file, including in August 
2002.  The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and that 
there is sufficient medical evidence on file on which to make a 
decision on each issue.  There is no indication that additional 
relevant evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to her VA claims 
folder with respect to the issues decided herein.

The veteran has been given ample opportunity to present evidence 
and argument in support of her claims.  The Board additionally 
finds that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Court has held that the notice and assistance provisions of 
the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, the claims in this case had been filed and 
initial adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it possible 
to so provide.  The Court decision did not contain a remedy under 
such facts, and there appears to be no effective remedy available 
given these facts. 

The VCAA provisions have been considered and complied with in this 
case.  There is no indication that there is additional evidence to 
obtain or that there is additional notice that should be provided.  
Moreover, there has been a complete review of all of the evidence.  
As such, there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 383 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles 
v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Secondary Service Connection for Bilateral Knee and Hip Disorders

Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of any knee or hip disorder.  
In 1955, the veteran underwent bunionectomies on both feet.  The 
lower extremities and feet were normal on separation examination 
of March 1956.

Post service, the June 1983 medical records of Dr. J. Dorsey and 
August 1983 records from the Maine Medical Center (MMC) are 
negative for findings or diagnoses of any knee or hip disorder.  
When initially hospitalized at the MMC, the veteran complained of 
pain in the right hip area associated with low back pain radiating 
down the right posterior thigh and calf and right foot numbness.  
During her hospital course, there were no clinical findings of any 
hip pathology, and the final diagnosis was lumbosacral strain, 
rule out intervertebral disc.

The impression following neurological examination by C. Brinkman, 
M.D., in March 1987 was left S-1 root compression.  There were no 
findings of any knee or hip disorder by Dr. Brinkman or during MMC 
hospitalization for a left L-5, S-1 semi-hemilaminectomy 
subsequently in March.

An August 1995 VA examination showed a normal carriage, posture, 
and gait, and that examination, as well as a February 1996 
examination by R. Juris, D.P.M., were negative for complaints, 
findings, or diagnoses of any knee or hip disorder.

On April 1997 examination, S. Chase, D.O., commented that, because 
of the chronic nature of her foot discomfort over the years, the 
veteran's gait had been affected, causing her to note bilateral 
knee and hip discomfort.  The symptoms had reportedly been 
progressive in nature and had essentially failed conservative 
medical treatment.  The assessments included knee pain and 
bilateral bunion.  The examiner opined that the veteran's symptoms 
of knee and hip pain stemmed from her prior foot surgery and a 
resultant altered gait pattern.  In October 1997, Dr. Chase stated 
that the April opinion was based on a review of prior medical 
records and a thorough review of her medical history provided by 
the veteran, and consideration of physical findings.

On May 1997 VA examination, the veteran complained of nonspecific 
knee and hip pain that she felt was related to the way she walked 
because of the prior surgery on her feet, for which residuals she 
was service-connected.  On examination, the hips appeared to be 
essentially level during gait.  The assessment was that the 
veteran clearly had had sub-optimal results from bunion surgery, 
with an important factor noted to be that the right great toe did 
not contact the ground either during gait or stance, which 
resulted in lack of significant propulsion during gait.  While 
noting the veteran's altered gait, the examiner opined that it was 
almost impossible to trace her knee and hip pain to any particular 
cause.  The examiner felt that the moderate amount of crepitus in 
both knees was probably a degenerative process that was primarily 
due to her age, rather than the altered gait.  Likewise, the 
examiner opined that the hip pain could not be traced directly to 
the altered gait because there was no pelvic tilt during gait.  
The examiner guessed that about 25 percent of her knee and hip 
pain was due to the altered gait, and that the remaining percent 
was due to normal degenerative processes that occurred with age.

On November 1997 VA examination, the veteran's complaints included 
pain in the area of both hips, and pain and discomfort in both 
knees when walking and negotiating stairs.  On examination, she 
walked with great difficulty.  The hips appeared to be essentially 
level during gait.  Examination of both knees was completely 
negative, and x-rays were normal.  There was normal range of 
motion of the hips, and no motor or sensory deficits.  The 
impressions included severe bunion deformity of the left foot 
(hallux valgus); hallux rigidus of the right great toe; and normal 
knees and hips.  The examiner commented that that the complaints 
about the hips suggested intermittent subtrochanteric bursitis 
bilaterally.

On November 1999 VA examination by the same physician who examined 
the veteran in November 1997, the hips were level during gait.  
Bilateral knee range of motion was from 0 to 135 degrees, and x-
rays were normal.  Range of motion of the hips was normal.  There 
were no motor or sensory deficits.  The impressions included 
severe bunion deformity of the left foot (hallux valgus); hallux 
rigidus of the right great toe; status post bilateral bunion 
surgery; recurrent subtrochanteric bursitis; and normal knees and 
hips.  The examiner opined that the subtrochanteric bursitis was 
not related to the veteran's service-connected bilateral foot 
disorders, inasmuch as it also occurred in people without such 
foot disorders.

On April 2000 examination, Dr. Juris noted that the veteran was 
having a problem ambulating that caused pain in the legs.  On 
examination, when she ambulated on the right foot, she put 
abnormal force on her leg.  She had an antalgic gait on the left, 
with guarding.  The assessment was that complications following 
bilateral foot surgery created an abnormal gait pattern that was 
leading to leg pain.  The examiner opined that there was a direct 
correlation between the surgery and how she ambulated currently, 
and the development of leg and knee discomfort.

On May 2000 VA examination, the veteran was unable to walk with a 
normal gait of heel stride, foot slap, and toe raise.  There was a 
fairly pronounced limp.  There were no findings pertaining to the 
knees or hips on this examination or on examination by K. 
Flanigan, D.P.M., in July 2000.

VA outpatient records covering the period from March 2001 to June 
2002 show the veteran's complaint of slight left hip pain with 
external rotation in February 2002.  There were no other findings 
pertaining to the knees or hips.

Pursuant to a December 2000 Board remand, a VA examination was 
performed in August 2002 by the examiner who conducted the 
November 1997 and November 1999 examinations.  The examiner 
considered the question of whether the veteran had a bilateral 
knee and hip disorder that was due to her service-connected 
bilateral foot disorder with altered gait.  The examiner 
comprehensively reviewed the veteran's military and medical 
history pertaining to the lower extremities.  She complained of 
knee and hip pain that was aggravated by walking and prolonged 
standing.  On examination, she had a slow, hesitant gait.  The 
iliac crests were level.  Range of knee motion was normal 
bilaterally, with patellofemoral tracking showing some gross joint 
incongruity.  The ligaments were stable, and general alignment was 
good.  Hip flexion was to 125 degrees bilaterally.  Knee and hip 
x-rays were within normal limits, bilaterally.  The impressions 
included congenitally faulty tracking of the kneecaps with 
bilateral chondromalacia patella, and normal hips.  The examiner 
opined that the veteran's knees and hips had not been affected by 
the service-connected bilateral foot disorders or an unbalanced 
gait.

Analysis

According to the October 2003 Joint Motion, the Board's January 
2003 decision failed to consider the April 2000 statement from Dr. 
Juris that "[a] person that does not have proper function during 
push-off and cannot adequately toe-off properly will develop 
proximal discomfort such as ankle, leg, foot, and knee."  

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  In addition, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d).

With respect to the claim for secondary service connection for a 
bilateral hip disorder, the service medical records are completely 
negative for findings or diagnoses of any hip disorder.  Moreover, 
a chronic hip disorder has not been properly diagnosed in the 
post-service years.  While the post-service record documents the 
veteran's complaints of hip pain beginning in 1983 and various 
medical speculations regarding a possible link between such hip 
pain and an altered gait pattern as a result of surgery for her 
service-connected bilateral foot disorders, the most recent 
evidence as shown on the August 2002 VA examination does not 
indicate that the veteran currently has a chronic bilateral hip 
disorder.  Although subtrochanteric bursitis was suspected in 1997 
and 1999, it was ruled-out on the August 2002 VA examination, 
which showed normal hips on examination and x-ray.  In any event, 
the VA examiner in 1997 opined that any subtrochanteric bursitis 
was not related to the veteran's bilateral foot disorders, and in 
2002 the same examiner opined that the veteran's hips had not been 
affected by the foot disorders or an unbalanced gait.

The Board accords great probative value to the well-reasoned 
August 2002 VA examination and opinion by the same examiner who 
examined the veteran on 3 occasions, and comprehensively reviewed 
her medical history and records in reaching the conclusion.  On 
the other hand, the Board accords little probative value to the 
May 1997 VA examiner's "guess" attributing a percentage of the 
veteran's hip pain to her altered gait, inasmuch as this was the 
admitted result of pure conjecture based on little or no evidence, 
and contradicts the opinion that it was almost impossible to trace 
her hip pain to any particular cause, or directly to her altered 
gait because there was no pelvic tilt during gait.

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of a present disability (and, if 
so, of a nexus between that disability and service or a service-
connected disability), there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, secondary service connection for bilateral hip disorder must 
be denied because the first essential criterion for a grant of 
service connection, evidence that a chronic "disability" resulting 
therefrom currently exists, has not been met.  Where, as here, the 
competent and objective evidence has ruled out the existence of a 
current hip disability, there is nothing upon which to predicate a 
grant of service connection.  Thus, the claim for service 
connection must be denied.

With respect to the claim for secondary service connection for a 
bilateral knee disorder, the service medical records are 
completely negative for findings or diagnoses of any knee 
disorder.  The lower extremities were normal on examination for 
separation from service.  While the record first documents the 
veteran's complaints of knee pain beginning in April 1997, over 41 
years post service, no knee disability was diagnosed until August 
2002, over 46 years post service, at which time the examiner 
opined that her knees had not been affected by her service-
connected bilateral foot disorder or an unbalanced gait.  

The Board again accords great probative value to the August 2002 
VA examination and opinion by the same physician who examined the 
veteran on 3 occasions, and comprehensively reviewed her medical 
history and records in reaching the conclusion.  On the other 
hand, the Board accords little probative value to the May 1997 VA 
examiner's "guess" attributing a percentage of the veteran's knee 
pain to her altered gait, inasmuch as this was the admitted result 
of pure conjecture based on little or no evidence, and contradicts 
the opinions that it was almost impossible to trace her knee pain 
to any particular cause, and that the moderate amount of crepitus 
in both knees was probably a degenerative process which was 
primarily due to her age, rather than the altered gait.

The Board will now address the error alleged above in the Joint 
Remand, which is also reiterated in the March 2004 contentions on 
behalf of the veteran.  Although Dr. Chase, in April 1997, and Dr. 
Juris, in April 2000, opined that the veteran's hip and knee 
discomfort was due to her service-connected bilateral foot 
disability, the Board would point out that neither Dr. Chase nor 
Dr. Juris, or any of the other examiners, diagnosed a chronic hip 
or knee disability, although subtrochanteric bursitis was 
temporarily diagnosed in November 1999.  Rather, the diagnoses 
were of hip or knee pain.  However, the veteran's hip and knee 
discomfort or pain is insufficient to warrant service-connection.  
In other words, symptoms such as hip or knee pain alone, without a 
finding of an underlying disability, cannot be service-connected.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see 
also Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In short, absent a specific acquired hip or knee disability, 
service connection cannot be granted.  

Additionally, the bilateral chondromalacia patella diagnosed in 
August 2002 was considered to be due to a congenital abnormality 
and is not an acquired disability warranting compensation under VA 
law.  See 38 C.F.R. § 3.303(c) (2003).

In reaching its decision, the Board has considered the veteran's 
assertions.  However, as a layperson without the appropriate 
medical training and expertise, she is not competent to render a 
probative opinion on a medical matter, such as whether she has a 
current "disability," or whether there is a medical relationship 
between a claimed disability and a service-connected disorder.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997).

The Board also has considered the benefit-of-the-doubt doctrine; 
however, as the competent medical evidence does not support, or is 
not in relative equipoise with respect to either claim for 
secondary service connection, that doctrine is not for application 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

Increased Ratings for Right and Left Foot Disorders

Background

Historically, the RO granted service connection for residuals of a 
bilateral hallux valgus deformity with a bunionectomy by rating 
action of October 1995, and a 10 percent rating was assigned for 
that single disability entity under the provisions of Diagnostic 
Codes 5299-5280 from January 1995.  By rating action of March 
1996, the RO changed the description of the service-connected 
bilateral foot disability and assigned separate ratings of 10 
percent each under Diagnostic Codes 5280-5282 beginning January 
1995 for right foot hallux varus with digit contraction and left 
foot hallux abducto-valgus with digit contraction.  38 C.F.R. § 
4.71a, Diagnostic Codes 5280-5282 (2003).

On April 1997 examination by Dr. Chase, the veteran was evaluated 
for residuals of bilateral foot surgery.  The doctor commented 
that the response to prior treatment with various anti-
inflammatory medications and exercise had been poor, and that the 
veteran was unable to walk for any length of time and found stair 
climbing difficult.  Her symptoms were reported as progressive in 
nature, and had essentially failed conservative medical treatment.  
On examination, the feet were tender, bilaterally.  There was full 
range of motion.  There was marked bunion deformity of the left 
foot; this was to a lesser degree on the right.  There were 
several calluses of both feet overlying the bony prominences.  
Neurovascular status was normal.  The assessments included 
bilateral bunion.  Ice, elevation, rest, supportive shoe wear, and 
continued medications and treatment were prescribed for the feet.

On May 1997 VA examination, the veteran complained of significant 
pain in the forefoot areas on walking.  On examination, muscle 
strength was equal and symmetrical in the lower extremities.  
There was a large area of red, irritated skin on the left foot 
secondary to the hallux valgus deformity, and spicule formation on 
the medial border of the left great toenail bed.  The nails were 
thick and dystrophic and somewhat mycotic bilaterally.  On the 
left, the hallux valgus was severe.  The left great toe underrode 
the 2nd toe and pushed it up into a significant hammertoe 
deformity.  The 2nd through 5th left toes were all hammered, with 
the 2nd and 3rd toes rigidly hammered and ankylosed in a 
contracted position.  On the right, there was a moderate hallux 
varus and contraction along the extensor tendon secondary to 
surgery, which caused a fixed dorsiflexion of the great toe on the 
1st metatarsal.  The right great toe stuck up into the air about 
15 degrees and did not contact the floor during either stance or 
gait.  The right 3rd, 4th, and 5th toes were hammered, and there 
was a very painful callus on the dorsal aspect of the 4th toe at 
the proximal interphalangeal joint because of these hammertoes.  
There was moderate pronation during stance.  The right great toe 
flexed at the hallux interphalangeal joint instead of at the 
metatarsophalangeal joint, and caused the hallux hammertoe, which 
resulted in significant irritation on the dorsal aspect of the 
right great toe in the shoes.  On the left side during gait, there 
was underriding of the hallux underneath the 2nd toe, forcing the 
2nd toe upward.

The veteran was able to walk on her toes and on the inside of her 
feet only with great difficulty.  Walking on heels and the outside 
of the feet did not cause significant pain.  During gait, the 
right hallux never touched the ground, and there was no push-off 
from the right hallux, resulting in a somewhat apropulsive gait, 
particularly on the right side.  X-rays were consistent with 
degenerative joint disease (DJD) at both 1st metatarsal heads.  On 
the right, the osteotomy was healed, with no evidence of nonunion.  
The assessment was that the veteran clearly had suboptimal results 
from the bunion surgery.  The examiner characterized the hallux 
varus deformity as moderate, with an important factor being that 
the right great toe did not contact the ground, resulting in lack 
of significant propulsion during gait from that foot.  The 
examiner opined that this constituted weakened movement and 
fatigue in the right foot because of this apropulsiveness during 
gait; it was difficult to assign a percentage determination as to 
the range of motion lost, but in terms of right great toe function 
during gait, no function remained.  With respect to the left foot, 
the examiner opined that there remained only approximately half of 
the normal range of motion due to the degeneration of the joint.

On November 1997 VA examination, the veteran complained that the 
inservice surgery performed to correct her bunions started a long 
chain of events that were characterized by recurrent episodes of 
pain and difficulty walking.  On examination, she had great 
difficulty walking and a severe limp.  On standing, the right 
great toe stuck up in the air and did not contact the floor.  
There was a gross bunion deformity on the left.  The left great 
toe could not be passively corrected.  There was severe deviation 
of the phalangeal elements of the 1st metatarsal into a hallux 
valgus deformity at the metatarsophalangeal joint.  The veteran 
could walk on her heels and on the outside of her feet without 
significant pain; walking on the inside of her feet was difficult.  
During gait, the right hallux never contacted the ground, and 
there was no push-off from the right great toe.  On the left, 
there was severe limitation of motion at the first 
metatarsophalangeal joint.  There were multiple hammertoe 
deformities that could not be fully corrected passively.  There 
were no deep tendon reflexes in the lower extremities.  There was 
no motor or sensory deficit.  X-rays of the feet revealed DJD of 
the 1st metatarsophalangeal joints bilaterally, with cystic 
degeneration of both distal 1st metatarsal bones.  

The impressions in November 1997 included severe left foot bunion 
deformity (hallux valgus); extirpated left great toenail; right 
great toe hallux rigidus; status post bilateral bunion surgery; 
and DJD of the metatarsophalangeal joints of both great toes.  The 
examiner opined that the veteran had a severe handicap on the 
basis of her deformed feet, mostly due to failed surgery.  On the 
basis of her feet and the effect on her gait, he further opined 
that she had weakened movement, excess fatigability, and loss of 
stability in walking.

On November 1999 VA examination, it was reported that the veteran 
walked with a limp.  On standing, the right great toe stuck up 
into the air and did not contact the floor; passive attempts at 
flexing the toe only gave a few degrees of additional motion that 
still did not allow contact with the floor.  On the left, there 
was a gross bunion deformity with 40 degrees deviation of the left 
great toe; 10 degrees of passive correction was possible.  There 
was severe deviation of all of the left great toe into a hallux 
valgus deformity at the metatarsophalangeal joint.  The veteran 
was able to walk only with great difficulty.  Heel and toe walking 
were possible.  Push-off on the right forefoot caused considerable 
pain.  There was a large area of red, irritated skin over the 
medial eminence of the left foot secondary to the hallux valgus 
deformity.  There was moderate pronation of both feet during 
stance.  There were multiple hammertoe deformities that could not 
be fully corrected passively.  There was no motor or sensory 
deficit in the lower extremities.  The pedal pulses were adequate.  
X-rays of the feet revealed DJD of the 1st metatarsophalangeal 
joints bilaterally, with cystic degeneration of the distal 1st 
metatarsal bone bilaterally.  

The impressions in November 1999 included severe bunion deformity 
of the left foot (hallux valgus); status post extirpation of the 
nail and nail bed of the left great toe; hallux rigidus of the 
right great toe; status post bilateral bunion surgery; and DJD of 
the metatarsophalangeal joints of both great toes.  The examiner 
commented that the veteran's altered gait could be improved by 
additional surgery with tendon lengthening in the area of the 
right great toe, and revision of the left foot hallux valgus 
deformity, but she did not want additional surgery.  She reported 
that arch supports did not help.

On April 2000 podiatric examination by Dr. Juris, there was a 
hallux varus deformity on the right, which was arthritic.  There 
was pain with any motion of the 1st metatarsophalangeal joint.  
The hallux did not purchase the ground on stance or in gait.  When 
she ambulated on the right foot, she walked laterally on the foot 
to avoid weight-bearing forces through the 1st metatarsophalangeal 
joint.  This put abnormal force on the ankle and leg.  There was a 
severe hallux valgus deformity of the left foot, with dorsal 
medial osseous prominence of bone on the 1st metatarsal head.  
There was limitation of motion of the 1st metatarsophalangeal 
joint, with the majority of pain medially over the 1st 
metatarsophalangeal joint.  There was an antalgic gait because the 
veteran was guarding upon putting any weight-bearing forces 
through the 1st metatarsophalangeal joint due to its abnormal 
position.  The hallux was elevated from the weight-bearing 
surface, and it was in a varus position; she ambulated laterally 
on the foot to avoid those forces.  

X-rays in April 2000 revealed uneven joint space narrowing of the 
right 1st metatarsophalangeal joint.  The hallux was dorsiflexed 
from the weight-bearing surface significantly.  There were 
arthritic changes on the dorsal aspect of the joint, and there was 
a mild varus deformity.  There were cystic changes throughout the 
1st metatarsal head.  On the left foot, there was a severe hallux 
valgus deformity.  There was uneven joint space narrowing of the 
1st metatarsophalangeal joint, and cystic change on the medial 
aspect of the 1st metatarsal head.  The hallux was in valgus 
position, and there were hammertoe deformities of the lesser 
digits.  The assessment was complications following surgery of the 
1st metatarsophalangeal joint bilaterally, which created an 
abnormal gait pattern that lead to pain through the right 1st 
metatarsophalangeal joint and in the ankle and leg.

On May 2000 VA examination, the veteran complained of persistent 
discomfort with all forms of ambulation, with marked stiffness, 
intermittent swelling, and lack of endurance.  The discomfort was 
a daily process, and pain caused her to stop her activity.  She 
recently had a part-time job that involved standing for 3 hours, 
and the pain became so acute that she had to quit the job.  
Precipitating factors were weight-bearing and increased physical 
activity.  Alleviating factors were medication and rest.  She 
denied using crutches, a brace, shoe inserts, a cane, or 
corrective shoes.  The examiner noted that she was unable to work 
due to the discomfort that prevented her from standing on her feet 
for extended periods of time.  On examination, she had the most 
discomfort on the left foot.  The right foot had a hallux varus 
deformity that was arthritic.  She was unable to walk with a 
normal gait of heel stride, foot slap, and toe raise.  There were 
arthritic changes on the dorsal aspect of the joint.  It was 
reported that she walked with a fairly pronounced limp.  There was 
a very severe hallux valgus deformity of the left foot and 
moderate tenderness to palpation around the 1st metatarsal head.  
The pulses were intact, and the Drawer sign was negative.  No 
callosities or skin breakdown were noted.  The veteran was unable 
to raise up on her toes.  There were hammertoes on the left side.  
Gross neurovascular status was intact.  The assessment was 
bilateral foot pain secondary to right hallux varus deformity and 
severe left hallux valgus deformity, with hammertoes on the left, 
residuals of pain causing decreased ability to walk correctly, and 
decreasing ability to work (i.e., to stand for prolonged periods).

On July 2000 podiatric examination by Dr. Flanigan, the veteran 
was evaluated for complaints of severe pain around the great toe 
joints of both feet.  On examination, the pedal pulses were 
palpable bilaterally.  Integument was intact and muscle strength 
normal in both feet, and sensorium was within normal limits.  The 
right foot was painful with palpation of the 1st 
metatarsophalangeal joint, which was also painful and had a 
significant degree of crepitation with range of motion testing.  
The hallux was extended in a dorsal direction.  Plantar flexion 
was very limited at this joint, and it was impossible to bring the 
hallux in a linear relationship with the 1st metatarsal.  This 
deformity also caused a flexus deformity at the interphalangeal 
joint of the hallux.  There was a moderate-to-severe bunion 
deformity of the left foot with trackbound 1st metatarsophalangeal 
joint range of motion.  The hallux was also rotated in a valgus 
attitude.  The bunion was exquisitely tender to palpation.  

Gait testing in July 2000 showed that the veteran was unable to 
propulse through the hallux on the right side, and the hallux 
clearly did not reach the ground.  She propulsed off the medial 
side of the left foot.  The tibialis posterior strength was 5/5 
bilaterally.  X-rays revealed significant osteoarthritis of the 
right 1st metatarsophalangeal joint.  Multiple cysts were noted.  
On the left, the findings were suggestive of hallux valgus with 
metatarsus primus adductus.  The hallux was abducted on the 1st 
metatarsal, and there was uneven joint space narrowing of the 
lateral aspect of the 1st metatarsophalangeal joint, which was 
also suggestive of osteoarthritic changes.  The assessments were 
hallux limitus of the right 1st metatarsophalangeal joint with 
severe osteoarthritis, and hallux abducto-valgus with metatarsus 
primus adductus of the left foot with mild osteoarthritis.  The 
examiner recommended surgery on both feet, as well as discussed 
conservative treatment options including orthosis.  The veteran 
stated that orthotic treatment twice in the past had not worked.  
The doctor was not optimistic that any orthotic or shoe insert 
would provide release to the significant osteoarthritic deformity 
in the right foot, but it might provide partial relief.

On August 2002 VA examination, the veteran complained of inability 
to stand or walk any significant distance.  She had made numerous 
attempts to return to work, but this was not possible due to the 
condition of both feet and her low back.  The examiner equated 
weakness with her inability to do prolonged standing or walking.  
There was morning stiffness, which rapidly cleared.  She denied 
swelling, took no pain medication, and did not use a cane, 
crutches, or a brace.  On current examination, the veteran did not 
limp, but had a slow, hesitant gait.  Heel walking was normal.  
The left great toe was deviated laterally by 30 degrees, and 
passive correction was only possible by 10 degrees.  There was 
severe splaying.  The metatarsophalangeal joint was enlarged.  The 
3rd toe was under the 2nd by approximately 1/4 of its width.  On 
standing, the right great toe did not touch the floor in gait or 
stance.  This caused diminished forefoot push-off.  Left foot X-
rays revealed a bunion deformity.  The great toe was laterally 
deviated by 30 degrees.  There were healed distal metatarsal 
osteotomies with cystic degeneration in both feet.  

The examiner's impressions in August 2002 included marked left 
foot hallux valgus with DJD of the metatarsophalangeal joint and 
lateral contracture of the great toe; status post left foot 
bunionectomy with suboptimal result; status post right foot 
bunionectomy with hallux rigidus of the right great toe and 
extension contracture; and DJD of the metatarsophalangeal joints 
of both great toes.

Analysis

According to the October 2003 Joint Motion, the Board's January 
2003 decision failed to consider the findings of "severe" hallux 
valgus noted on examinations in November 1997, November 1999, 
April 2000, and May 2000, as well as the finding that the veteran 
had a "severe" handicap due to her feet.

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology with 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 C.F.R. 
§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over the 
current medical findings.  Where an increase in the disability 
rating is at issue, the present level of the veteran's disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is currently assigned separate 20 percent evaluations 
for her service-connected bilateral foot disabilities under the 
provisions of Diagnostic Code 5284 for residuals of a foot injury.  
According to this code, a 10 percent rating is assigned for a 
moderate foot injury, a 20 percent rating for a moderately severe 
foot injury, and a 30 percent rating for a severe foot injury.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).

Words such as "moderate," "moderately severe" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2003).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The medical evidence, including VA examinations in 1997 and 2002, 
shows service-connected symptomatology such as weakened movement, 
excess fatigue, and difficulty walking.  The veteran did not have 
any right great toe function on walking, and there was only half 
the normal range of left foot motion due to joint degeneration.  
The clinical findings also indicate that each foot disorder became 
more disabling with repeated activity.  The Board finds that the 
symptomatology for each service-connected foot disability equates 
to a moderately severe foot disability, warranting the current 20 
percent evaluation.

A 30 percent evaluation under Diagnostic Code 5284 is not 
warranted for either foot disability because the disability 
picture does not more nearly approximate a severe disability.  38 
C.F.R. § 4.7 (2003).  The most recent examination, in August 2002, 
reported there was morning stiffness, which rapidly cleared.  The 
veteran denied swelling, took no pain medication, and did not use 
a cane, crutches, or a brace.  The Board would also note that 
although bilateral callosities and hammertoes were reported on 
examinations prior to May 2000, and hammertoes were noted on the 
left foot in May 2000, there was no mention of callosities or 
hammertoes being a problem on examinations in July 2000 and August 
2002.  Additionally, while the veteran had a limp in May 2000, she 
did not have a limp on evaluation in August 2002, although she did 
have a slow, hesitant gait.

The Board would note that, for comparison purposes, in order to 
warrant separate 30 percent evaluations for each foot under the 
provisions of Diagnostic Code 5278, for pes cavus, there would 
need to be multiple significant problems involving marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and mark varus deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2003).  Similarly, a 30 
percent evaluation is assigned under the provisions of Diagnostic 
Code 5276, for pronounced unilateral acquired flatfoot, when there 
is marked pronation, extreme tenderness of plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendoachillis on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  The 
veteran's bilateral foot disability, while significant, primarily 
involves weakness and pain in the toes, especially the big toe, 
and does not involve the extensive symptomatology needed for a 30 
percent evaluation under Diagnostic Codes 5276 and 5278.

In fact, the veteran's foot symptomatology is no worse than the 
symptomatology needed to warrant separate 20 percent evaluations 
under either Diagnostic Code 5278 or 5276.  A 20 percent 
evaluation is assigned for pes cavus when all toes are tending to 
dorsiflexion, there is limitation of dorsiflexion at the ankle to 
right ankle, a shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  A 20 percent evaluation is assigned 
for flatfoot when there is objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and characteristic 
callosities.

Additionally, the criteria for a rating in excess of 20 percent is 
not warranted under any other diagnostic code since the only other 
code that provides a higher evaluation involves severe malunion or 
nonunion of the tarsal or metatarsal bones, which is not present 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2003).

In response to the Joint Motion and the recent contentions on 
behalf of the veteran that higher evaluations are warranted for 
the veteran's bilateral foot disability based on the multiple 
findings in the record of "severe" hallux valgus, primarily of the 
left foot, the Board would note that severe hallux valgus of one 
foot is only assigned a 10 percent evaluation under Diagnostic 
Code 5280, and that is only when it is equivalent to amputation of 
the great toe.  Similarly, even when all toes on one foot are 
hammertoes, only a 10 percent evaluation is warranted under 
Diagnostic Code 5282.  In other words, the fact that "severe" 
hallux valgus has been diagnosed does not mean that it is 
equivalent to a "severe" foot injury under Diagnostic Code 5284, 
since hallux valgus only involves the big toe and not the whole 
foot.  Moreover, the notation of a "severe" handicap due to the 
veteran's deformed feet does not equate to a severe foot 
disability; rather, as noted above, the evidence as a whole must 
be evaluated to determine the severity of the veteran's bilateral 
foot disability.  38 C.F.R. §§ 4.2, 4.6.

The Board notes in passing that an increased rating can be given 
in certain cases when the disability is rated under a diagnostic 
code involving limitation of motion and there is evidence on file 
of functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
also see Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (functional 
impairment due to pain must be equated to loss of motion).  
However, as the veteran's service-connected foot disorders are not 
evaluated under a code involving limitation of motion, a rating in 
excess of 20 percent is not warranted under these provisions.

Finally, while the Board has considered the doctrine of reasonable 
doubt in reaching its decisions above, the doctrine is not for 
application because the preponderance of the evidence is against 
the veteran's claims for increased ratings.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Secondary service connection for a bilateral hip disorder is 
denied.

Secondary service connection for a bilateral knee disorder is 
denied.

A rating in excess of 20 percent for right foot is denied.

A rating in excess of 20 percent for left foot is denied.


REMAND

According to the October 2003 Joint Motion, the veteran reasonably 
raised the issue of a claim for an extraschedular rating for each 
foot under 38 C.F.R. § 3.321(b)(1) that should have been referred 
to the Under Secretary for Benefits or to the Director of 
Compensation and Pension, pursuant to Floyd v. Brown, 9 Vet. App. 
88 (1996).  

The Board notes that entitlement to increased ratings under 38 
C.F.R. § 3.321(b)(1) were addressed by the RO in the March 1998 
statement of the case and the September 2002 supplemental 
statement of the case as part of the increased rating issues on 
appeal, and were considered in the Board's January 2003 decision.  
However, in accordance with the Joint Motion, the issues of 
increased rating on an extraschedular basis can be separated from 
the increased rating issues and referred to the RO.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Accordingly, pursuant to the Court's Order dated in October 2003, 
the issues of entitlement to extraschedular evaluations for right 
and left foot disabilities under the provisions of 38 C.F.R. § 
3.321(b)(1) are remanded for the following action:  

The RO should refer the issues of entitlement to extraschedular 
evaluations for right and left foot disabilities to either the 
Under Secretary for Benefits or to the Director of Compensation 
and Pension for consideration under the provisions of 38 C.F.R. § 
3.321(b)(1), in accordance with Floyd. 

No action is required by the veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



